                      Case 1:21-mj-00174-ZMF Document 1 Filed 01/27/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                              v.                                    )
                     Paul S. Westover                               )      Case No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                                 in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description

             18 U.S.C. § 231(a)(3) & § 2-Obstruct, impede, or interfere with law enforcement officer (Aiding
             and Abetting)
             18 U.S.C. § 1752(a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds
             18 U.S.C. § 1752(a)(2)- Disorderly Conduct Which Impedes the Conduct of Government Business
             40 U.S.C. § 5104(e)(2) Disruptive Conduct in the Capitol Buildings


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                                 Complainant’s signature

                                                                                          Matthew Bruno, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                              2021.01.27
Date:             01/27/2021
                                                                                                           19:58:41 -05'00'
                                                                                                    Judge’s signature

City and state:                         :DVKLQJWRQ'&                         Zia M. Faruqui, U.S. Magistrate Judge
                                                                                              Printed name and title
